                            2:19-cv-02156-MMM-JEH # 48                 Page 1 of 15
                                                                                                             E-FILED
                                                                             Thursday, 01 October, 2020 11:09:18 AM
                                                                                        Clerk, U.S. District Court, ILCD

                                      IN THE
                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

EVETTE ROBINSON,
    Plaintiff,

v.                                                           Case No. 1:19-cv-02156-MMM-JEH

JANE MOSKUS, MICHAEL
WILLIAMS, and BRAD ROGERS,
     Defendants.

                                                     Order

           Before the Court is a Motion to Compel (D. 43)1 filed by Plaintiff, Evette
Robinson. For the reasons stated, infra, the motion is denied.
                                                         I
                                                        A
           Robinson filed a multi-count Complaint against Defendants, Jane Moskus,
Michael Williams, and Brad Rogers, stemming from allegations that while
Robinson was an inmate with the Illinois Department of Corrections (IDOC) at the
Decatur Correctional Center, IDOC employee Williams, the Food Service
Manager, sexually harassed and assaulted her. Robinson alleges, among other
things, that Moskus, the Warden at the time, failed to protect her, as did Rogers,
who was the IDOC Internal Affairs Investigator assigned to investigate Robinson’s
claim, all in violation of the Eighth Amendment pursuant to 42 U.S.C. § 1983. (D.
1).
           Robinson made the following requests for production to Moskus and
Rogers, to which these Defendants made various objections:

1   Citations to the docket in this case are abbreviated as “(D. __ at ECF pp. __).”
                                                        1
                   2:19-cv-02156-MMM-JEH # 48       Page 2 of 15




      3. All documents related to sexual misconduct, harassment or
      allegations of sexual misconduct or harassment by Decatur
      Correctional Center employees involving detainees of the Decatur
      Correctional Center within the last ten (10) years.

      6. All documents regarding investigations and inquiries preformed
      concerning allegation of sexual, sexual harassment or inmate abuse
      by Decatur Correctional Center employees with regard to the Decatur
      Correctional Center and its detainees. This request seeks all such
      documents generated in the last ten (10) years by Decatur
      Correctional Center, its agencies or agents, as well as third parties,
      including State agencies and departments.

      12. Any and all documents related to the resolution of any litigation
      related to allegations of sexual misconduct on behalf of Decatur
      Correctional Center employees.

      14. All documents related to communications with persons not
      employed by Decatur Correctional Center regarding allegations of
      sexual misconduct or inmate abuse on behalf of Decatur Correctional
      Center employees for the past 5 years.

      18. All documents made by Decatur Correctional Center employees,
      officers, and/or officials to any third-party concerning plaintiff
      and/or misconduct or allegations of misconduct on behalf of Decatur
      Correctional Center employees in the last ten (10) years.

(D. 43-1 at ECF pp. 1, 4, 10-11, 16). After attempting to resolve the objections
through conferral and failing to do so, this Court granted Robinson leave to file a
written motion to compel.
                                         B
      As an initial matter, Robinson notes that the parties are at issue over whether
these Defendants have possession, custody, or control over documents within the
physical possession of the IDOC. Specifically, while the Defendants do not
personally have most of the documents Robinson seeks, the IDOC does.
Accordingly, the Defendants argue that Robinson should seek these documents
                                         2
                      2:19-cv-02156-MMM-JEH # 48       Page 3 of 15




via a subpoena to the IDOC, which actually has the documents, instead of seeking
them from the Defendants who do not. Indeed, to produce these documents, the
Defendants would first need to request them from the IDOC and then produce
them to Robinson.
          Robinson argues that the documents she seeks are in the “possession,
custody, or control” of the Defendants as defined by Federal Rule of Civil
Procedure 34(a)(1) (requiring a responding party to produce items within its
“possession, custody, or control).” According to Robinson, the relationship
between the Defendants and the IDOC is such that they can obtain all documents
in the possession of the IDOC. (D. 43 at ECF p. 10). This is so because the
Defendants are being provided representation by the State of Illinois pursuant to
statute, i.e., 5 ILCS 350/2(a), the Attorney general by statute is conducting the
defense of these Defendants, and the State will ultimately indemnify these
Defendants if they lose. Id. Given that the interests of the IDOC and these
Defendants are “completely aligned,” the documents in possession of the IDOC
are within the “possession, custody, or control” of the Defendants. (D. 43 at ECF
p. 11).
          The Defendants also argue that Robinson’s requests seek irrelevant
information; are overly broad and vague in definition, time, and scope; and seek
sensitive documents regarding other inmates. (D. 46). Robinson, of course,
disagrees.
                                           II
                                           A
          Federal Rule of Civil Procedure 34(a)(1) provides that “a party may serve on
any other party a request within the scope of Rule 26(b)” to produce documents
within the “responding party’s possession, custody, or control.” Here, the
documents Robinson seeks are not in the physical possession of the Defendants,
                                            3
                    2:19-cv-02156-MMM-JEH # 48         Page 4 of 15




but instead in the possession of a non-party, i.e., the IDOC. Accordingly, the
question before the Court is whether the documents at issue are in the Defendants’
possession, custody or control in a legal sense.
      Although a document can be in the possession, custody, or control of a party
where it has the power to order a non-party to surrender the document to them,
the mere ability to ask a third-party for a document and receive it is not enough.
See Chaveriat v. Williams Pipe Line Co., 11 F. 3d 1420, 1426-27 (7th Cir. 1993) (“[T]he
fact that a party could obtain a document if it tried hard enough and maybe if it
didn’t try hard at all does not mean that the document is in its possession, custody,
or control; in fact it means just the opposite.”); see also Boyd Group, Inc. v. D’Orazio,
No. 14-cv-7751, 2015 WL 5321262, at *4 (N.D. Ill. Sept. 11, 2015) (noting that “the
issue of control turns on the legal right to obtain documents, not the practical ability
to do so) (emphasis in original). Rather, a party to whom a request for production
is made must have the “legal right to obtain the documents sought to be produced.
. . even in the absence of actual possession.” Burton Mech. Contractors, Inc. v.
Foreman, 148 F.R.D. 230, 236 (N.D. Ind. 1992), citing Bowman v. Consol. Rail Corp.,
110 F.R.D. 525, 526 (N.D. Ind. 1986); In re Folding Carton Anti–Trust Litig., 76 F.R.D.
420, 423 (N.D. Ill. 1977).
      This requirement that a party have the “legal right to obtain the documents
sought” in order to be deemed to have “possession, custody, or control of them”
for purposes of Rule 34(a)(1) is well established in this Circuit. Specifically, the test
was first articulated by a court in this Circuit in 1977 in Folding Carton, 76 F.R.D. at
423, stating that “[t]he test is whether the party has a legal right to control or
obtain” the documents requested. Folding Carton in turn cites to the 1969 edition of
Moore’s Federal Practice as authority for the test. Folding Carton, 76 F.RD. at 423,
citing 4 MOORE'S FEDERAL PRACTICE § 34.09, at 2493–2494 (2d ed. 1969). The test
was next articulated in this Circuit in 1992 when the court in Bowman v.
                                           4
                    2:19-cv-02156-MMM-JEH # 48         Page 5 of 15




Consolidated Rail Corp., 110 F.R.D. 525, 526 (N.D. Ind. 1986), reiterated this “legal
right” test, citing to Folding Carton.
      However, the clarity of this test began to blur in 1992 when the court in
Burton Mechanical Contractors, Inc., v. Foreman, 148 F.R.D. 230, 236 (N.D. Ind. 1992),
cited Bowman and restated the “legal right” test, but added this: “Some courts have
also inferred the requisite control over documents where the existence of a close
relationship between the party receiving the request and the non-party has been
established.” Burton, 148 F.R.D. at 236, citing Kravitz v. Jewelry Basics, Inc., No. S85-
255, 1990 WL 44899 (E.D. Pa. Apr. 12, 1990); Afros S.P.A. v. Krauss–Maffei Corp., 113
F.R.D. 127 (D. Del. 1986); and In re Uranium Antitrust Litig., 480 F. Supp. 1138, 1153
(N.D. Ill. 1979). What the court in Bowman did not explain is that the cases to which
it cited deal with a very specific question, namely, under what circumstances does
a party “control” documents within the context of corporate affiliations and
ownership. For example, in Kravitz, the court considered whether the defendant,
the sole owner, chief executive officer, and director of two corporations, had
control of the requested documents. 1990 WL 44899, at *5. In Afros, the court
considered whether the requested documents from a parent corporation were in
the possession of its subsidiary. 113 F.R.D. at 129. Finally, in Uranium Antitrust
Litigation, the court considered whether a domestic parent corporation controlled
documents possessed by its foreign subsidiaries. 480 F. Supp. at 1144. Burton,
however, had nothing to do with these questions of corporate control of
documents, but rather addressed whether the defendant had a legal right to obtain
requested documents from his employer. 148 F.R.D. at 236. The court concluded
that the plaintiff had failed to present any evidence to show that the defendant had
the requisite control of the documents sought and, consequently, denied the
plaintiff’s motion to compel. Id.


                                           5
                    2:19-cv-02156-MMM-JEH # 48          Page 6 of 15




      Things became murkier still with the court’s decision in Engel v. Town of
Roseland, No. 06-CV-430, 2007 WL 2020171 (N.D. Ind. July 6, 2007). Like, Bowman
and Burton, the court in Engel states the relevant test as “whether the party has a
legal right to control or obtain the documents.” Id. at *2, citing Folding Carton, 76
F.R.D. at 423; 8A, WRIGHT & MILLER, FEDERAL PRACTICE AND PROCEDURE § 2210
(2d ed. 1994). The court then adds this: “In fact, some courts have even found a
party is in control of documents if they have the practical ability to obtain them.”
Id. (citing Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633, 636 (D. Minn. 2000)).
However, the court in Engel does not in any way rely on a party’s “practical
ability” to obtain documents, but instead found that the requested party had the
“legal right” to obtain the requested documents from the IRS and financial
institutions such that the party had the requisite possession, custody, or control of
the documents. Id. at *3.
      The Prokosch court, to which Engel cites, notes that “control is defined as ‘the
legal right, authority, or ability to obtain upon demand documents in the
possession of another,’” but goes on to state that “in practice” some “other courts
have sometimes interpreted Rule 34 to require production if the party has the
practical ability to obtain the documents from another, irrespective of his legal
entitlement to the documents.” 193 F.R.D. at 636, citing Florentia Contracting Corp.
v. Resolution Trust Corp., No. 92 Civ. 1188, 1993 WL 127187, at *3 (S.D.N.Y. Apr.
22, 1993)); U.S. v. Skeddle, 176 F.R.D. 258, 261 n. 5 (N.D. Ohio 1997); Scott v. Arex, 124
F.R.D. 39, 41 (D. Conn. 1989); Gary J. Mennitt, Document Discovery: Possession,
Custody or Control, 214 N.Y.L.J. 214 (Nov. 21, 1995); Bank of New York v. Meridien
BIAO Bank Tanzania, Ltd., 171 F.R.D. 135, 146 (S.D.N.Y. 1997); In re NASDAQ
Market–Makers Antitrust Litigation, 169 F.R.D. 493, 530 (S.D.N.Y. 1996); Golden Trade
S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 525 (S.D.N.Y. 1992); and M.L.C., Inc. v. North
American Philips Corp., 109 F.R.D. 134, 136 (S.D.N.Y. 1986). Although Prokosch
                                            6
                    2:19-cv-02156-MMM-JEH # 48        Page 7 of 15




makes this reference to a “practical ability” test, the court did not apply that test,
but rather found that the producing party had the ability to obtain the requested
documents from the third party “on demand as of right.” 193 F.R.D. at 636.
      A look at the cases to which Prokosch cites when mentioning the “practical
ability” test demonstrate that this “test” rests on no legal analysis by any court.
Specifically, M.L.C., to which Prokosch cites, quotes Cooper Industries, Inc. v. British
Aeorospace, 102 F.R.D. 918, 919-920 (S.D.N.Y. 1984), which states that “it is
inconceivable that defendant would not have access to these documents and the
ability to obtain them for its usual business.” Cooper appears to be the first court to
relax the requirement that a party have the legal ability or right to obtain a
document, not just “ability.” However, Cooper involved a question of whether
corporate affiliates controlled the documents in question—not just any third-
party. Regardless, neither Cooper nor M.L.C. anywhere mention the term “practical
ability.”
      Rather, that term first appears in Golden Trade, another case cited by
Prokosch. 143 F.R.D. at 525. In Golden Trade, the court notes that a party has control
over a document if it has “the legal right to obtain the documents requested on
demand,” but goes on to state that “in practice the courts have sometimes
interpreted Rule 34 to require production if the party has the practical ability to
obtain the documents from another, irrespective of his legal entitlement to the
documents.” Id. For this proposition, Golden Trade cites M.LC. which, as noted,
supra, says no such thing. Likewise, none of the other cases Golden Trade cites make
any mention of the term “practical ability.” See Scott v. Arex, Inc. 124 F.R.D. at 41
(using the phrase “ability on demand”); Manildra Milling Corp. v. Ogilvie Mills, Inc.,
19 U.S.P.Q.2d 1196, 1200-01 (D. Kan. 1991) (making no reference to any “ability”
test of any kind); Holland Am. Merchs. Corp. v. Rogers, 23 F.R.D. 267, 268-69
(S.D.N.Y. 1959) (same). In other words, Golden Trade created this “practical ability”
                                           7
                    2:19-cv-02156-MMM-JEH # 48         Page 8 of 15




test out of whole cloth, without reasoning or citation to any case which actually
mentions or uses it.
      The other cases Prokosch cites demonstrate how Golden Trade is the case to
which all others that mention a “practical ability” trace back. Skeddle itself does not
make mention of any “practical ability” test, although it cites Golden Trade, as well
as Scott and Folding Carton, neither of which mention “practical ability.” Skeddle,
176 F.R.D. at n. 5. Florentia only makes mention of an “ability to obtain documents
on demand.” 1993 WL 127187, at *3. Although NASDAQ Market-Makers at least
mentions the term “practical ability,” it cites Golden Trade and Scott for authority.
169 F.R.D. at 530. And, finally, Bank of New York too recites the “practical ability”
test but, predictably, cites as authority, NASDAQ Market-Makers, Golden Trade,
Scott, and M.L.C.
      After Engel’s injection of the “practical ability” test into the law in this
Circuit concerning whether a party has possession, custody, or control of
documents in the hands of a third party, at least two other courts in the Circuit
have actually applied that test. Specifically, in Pupo-Leyvas v. Bezy, No. 08-cv-207,
2009 WL 1810337, at *1 (S.D. Ind. June 24, 2009), the court recites the test, applies
it, and cites Engel for authority. Another court in Acree v. Watson Pharm., Inc., No.
10 C 7812, 2012 WL 5878388, at *2 (N.D. Ill. Nov. 21, 2012) applies the test, although
it cites a district court case from Kansas as support, to wit Ice Corp. v. Hamilton
Sundstrand Corp., 245 F.RD. 513, 517 (D. Kan. 2007). Ice relies upon Super Film of
America, Inc. v. UCB Films, Inc., 219 F.R.D. 649, 653 (D. Kan. 2004), which in turn
relies on Golden Trade. A third case, SRAM, LLC v. Hayes Bicycle Group, Inc., No. 12
C 3629, 2013 WL 6490252, at *4 (N.D. Ill. Dec. 10, 2013), makes only a passing
reference to the “practical ability” test in a parenthetical to a citation to Riddell
Sports, Inc. v. Brooks, 158 F.R.D. 555, 558 (S.D.N.Y. 1994), which itself cites no cases,
but only two secondary sources, to wit, 4A J. MOORE, MOORE'S FEDERAL PRACTICE
                                           8
                    2:19-cv-02156-MMM-JEH # 48         Page 9 of 15




¶ 34.17, at 34–69—34–72 (1994) and 8 C. WRIGHT & A. MILLER, FEDERAL PRACTICE
AND PROCEDURE     § 2210, at 621–24 (1970).
      Two other cases in this circuit, however, reject or limit the application of any
“practical ability” test. Specifically, the court in Boyd flatly rejects any “practical
ability” test, stating that “the Seventh Circuit is very clear that the issue of control
turns on the legal right of the party to demand document production from a third
party; ‘the fact that a party could obtain a document if it tried hard enough and
maybe if it didn’t try hard at all does not mean that the document is in its
possession, custody, or control; in fact it means just the opposite.’” 2015 WL
5321262, at *3 (emphasis in original), quoting Chaveriat v. Williams Pipe Line Co., 11
F.3d at 1427. The court concluded that notwithstanding the fact that the party and
non-party in possession of the requested documents had a close business
relationship over several years, “the issue of control turns on the legal right to obtain
documents, not the practical ability to do so.” Id. (emphasis in original).
      Differently in Slabaugh v. State Farm Fire & Cas. Co., No. 12-cv-01020, 2013
WL 4777206 (S.D. Ind. Sept. 5, 2013), the court considered whether a subsidiary
corporation could be required to produce documents in the possession of its
parent company in Korea. The plaintiff, who made the request to produce to the
defendant, argued that the subsidiary had the “practical ability” to obtain the
requested documents from its parent. The court agreed, noting that the “legal
right” test and Chaveriat apply “to general third-party relations, not to cases that
involve a legally recognized relationship like that of a parent company and its
subsidiary.” 2013 WL 4777206, at *5, citing In re Subpoena Duces Tecum to Ingeteam,
Inc., No. 11-MISC-36, 2011 WL 3608407 (E.D. Wis. Aug. 16, 2011) (“Chaveriat did
not deal with control in the context of an interrelated corporate structure. Indeed,
the relevant parties in Chaveriat had no legal relationship whatsoever”); Engel, 2007
WL 2903196.
                                           9
                   2:19-cv-02156-MMM-JEH # 48        Page 10 of 15




      This dissection of the cases addressing the proper standard to apply when
considering whether a party has “possession, custody, or control” of a document
in the hands of a third-party demonstrates the following: Where a party and non-
party are not corporate affiliates, “[t]he test is whether the party has a legal right
to control or obtain ”the documents requested; a party’s “practical ability” to
obtain the documents is irrelevant absent a legal right to do so. See Folding Carton,
423 F.R.D. at 423; see also Boyd, 2015 WL 5321262, at *3.
                                          B
      Robinson argues that the Defendants have the “ability” to obtain the
documents she seeks from the IDOC, but she fails to establish that the Defendants
have any “legal right to control or obtain” the requested documents. Id.
      Unquestionably, the Defendants have the practical ability to obtain the
requested documents from the IDOC. In hundreds of cases in this district each
year, discovery requests are made to individual IDOC employee defendants who,
through their counsel provided by the Attorney General, obtain the documents
from the IDOC. Presumably, the Attorney General and the IDOC accommodate
these requests to avoid the flood of subpoenas which would issue if they refused
to do so. Indeed, even as it relates to the documents in dispute here, Defendants’
counsel told this Court at the August 10, 2020 hearing concerning this discovery
dispute that, if ordered to do so by this Court, he would produce the documents
in question which are admittedly not in the possession of these Defendants but in
the possession of the IDOC. These facts clearly demonstrate a “practical ability” of
the Defendants to obtain the requested documents from the IDOC.
      However, none of these facts establish the Defendants have a “legal right to
control or obtain” the documents in the possession of the IDOC. Id. As the
Defendants argue, nothing in the statute cited by Robinson confers a right upon
an IDOC employee to demand documents from the IDOC, his or her employer.
                                         10
                    2:19-cv-02156-MMM-JEH # 48        Page 11 of 15




Although it is true that the Attorney General represents these Defendants and
would also represent the IDOC were it to challenge a subpoena seeking these same
documents, a party who has the same counsel as a non-party does not have the
legal right to control or obtain documents from that third-party; nor does Robinson
cite authority to suggest otherwise. Indeed, nowhere does Robinson argue that
these Defendants have a legal right to control or obtain documents in the
possession of the IDOC, but rather relies solely upon their practical ability to do
so.
       The case upon which Robinson primarily relies, Gross v. Lunduski, 304 F.R.D.
136 (W.D.N.Y. 2014), found in very similar circumstances that this practical ability
of a party to obtain documents in the possession of a third-party is enough to
compel the production of documents pursuant to Rule 34(a)(1), but Gross is not
persuasive because it fails to rely on the party’s legal ability to obtain the documents
from a third-party. In Gross, a prisoner in the New York Department of
Correctional and Community Services (DOCCS), brought a prisoner civil rights
action against the defendant, a correctional officer employed by the DOCCS. The
plaintiff, pursuant to Rule 34(a)(1), requested that the defendant produce
documents related to prior and subsequent excessive force complaints by prison
inmates against the defendant, including those contained in the DOCCS’s files but
not in the possession of the defendant himself. Id. at 140. The defendant sought a
protective order, arguing that the documents were not in his possession, custody,
or control. Id. at 141.
       The court in Gross rejected this argument, holding that a party has control
over a document “if the party is legally entitled to the documents or has the
practical ability to acquire the documents from a third-party.” Id. at 142 (citing
Wiwa v. Royal Dutch Petroleum Co., No. 96 Civ. 8386, 2009 WL 529224, at *2
(S.D.N.Y. Feb. 17, 2009) (emphasis omitted)). The court then concluded the
                                          11
                   2:19-cv-02156-MMM-JEH # 48        Page 12 of 15




defendant had the practical ability to obtain the documents from the DOCCS
because: 1) the DOCCS previously produced some documents in its possession
which were requested from the defendant; 2) there existed “close coordination”
between the DOCCS and the defendant with respect to the defense against the
plaintiff’s claim; 3) the DOCCS’s and the defendant’s interests were aligned and
closely interrelated; and 4) payments related to claims against the defendants
would be paid from the DOCCS’s departmental budget. Gross, 304 F.R.D. at 143.
Nowhere, however, does the opinion in Gross find that the defendant had the legal
right to obtain the requested documents from the DOCCS.
      Gross is unpersuasive not only because it uses the wrong test, but also like
the many cases discussed, supra, Gross does not explain why the “practical ability”
test is the correct one, but instead provides a citation to a case for authority to use
the test which, upon close examination, provides no real support for use of the
test. Wiwa, the case upon which Gross relies, cites to three cases in support of its
recitation of the “practical ability” test: U.S. v. Stein, 488 F. Supp. 2d 350, 360-61
(S.D.N.Y. 2007); S.E.C. v. Credit Bancorp, Ltd., 194 F.R.D. 469, 471 (S.D.N.Y. 2000);
and NASDAQ Market Makers, 169 F.R.D. at 530. None of these cases make any
mention of a “practical ability” test. Thus, like many of the other cases examined
by this Court, supra, Gross’s reliance upon a party’s practical ability to obtain
documents from a third-party, rather than its legal right to do so, is supported
neither by reasoned analysis nor citation to caselaw which actually supports that
reliance.
      Accordingly, although the Defendants here have the practical ability to
obtain the requested documents from the IDOC, the record fails to establish they
have the legal right to obtain them from the IDOC. Consequently, the requested
documents are not in the possession, custody, or control of the Defendants, and
they cannot be compelled to produce the documents pursuant to Rule 34(a)(1).
                                          12
                   2:19-cv-02156-MMM-JEH # 48      Page 13 of 15




                                          C
      Robinson and the Defendants also disagree about whether the Plaintiff’s
document requests seek relevant information, are proper in scope, and are
proportional to the needs of the case pursuant to Rule 26(b). However, given that
the Defendants are not the parties in possession, custody, or control of the
documents in question, see supra, they are not in a position to resist production on
the other bases they assert.
      Rather, Robinson must first seek these documents from the entity in
possession, custody, and control of them, presumably the IDOC, via a subpoena
issued under Rule 45. The IDOC can then, if it so chooses, move to quash the
subpoena under the standards set forth under Rule 45(d)(3). Although the Court
may ultimately have the same arguments being made now before it again on such
a motion to quash (indeed with the same attorneys, but this time with the Attorney
General representing the IDOC rather than these Defendants), this Court cannot
gloss over the legal requirements of the Federal Rules of Civil Procedure, even if
it would make practical sense to do so.
                                          D
      The Court acknowledges that the consequences of this Order may have a
significant impact on the manner in which litigation against IDOC employees
must be conducted. As already noted, supra, it has heretofore been the common
practice in prisoner litigation for a plaintiff to request documents from the
defendants pursuant to Rule 34(a)(1) even if those documents are in the
possession, custody, or control of the IDOC. It has also been common practice for
the IDOC to provide the documents upon request to the defendant’s counsel, who
in turn produces it to the plaintiff.
      The Attorney General has now apparently abandoned this practice, which
it is entitled to do given the Court’s order. Accordingly, henceforth, a plaintiff
                                          13
                   2:19-cv-02156-MMM-JEH # 48        Page 14 of 15




must subpoena the IDOC for documents in its possession and not in the possession
of its employees pursuant to Rule 45, rather than seek the documents from the
defendant personally under Rule 34. Although strictly adhering to the rules and
the appropriate standard for obtaining documents in the possession, custody, or
control of the IDOC will likely result in a dramatic increase of subpoenas issued
to the IDOC in prisoner litigation, it will also protect the integrity of the judicial
process.
      Specifically, as Robinson argues, the Attorney General under its prior
practice “ha[d] it both ways.” (D. 43 at ECF p. 12). Defense counsel could request
documents from the IDOC when it suited the defendant and provide it to the
plaintiff pursuant to a discovery request made under Rule 34(a)(1), but not make
the request to IDOC when it didn’t suit the defendant. Under such a regime, it is
not clear what a representation that a document does not exist or is not in a
defendant’s possession actually means. Does the document not exist as far as the
defendant personally knows, or as far as the IDOC knows? Is it not in the
possession of the defendant, but in possession of the IDOC, or neither?
      Moreover, under such a regime, if the Attorney General requests documents
from the IDOC, obtains them, produces them to the plaintiff, and represents that
those documents are all the responsive documents in the possession of the IDOC,
what if that representation turns out to be wrong, as it sometimes happens?
Assuming counsel for the Defendant reasonably relied upon the representation of
the IDOC, the Federal Rules of Civil Procedure provide no clear remedy or
sanction against a person or entity who makes a false representation to a party’s
counsel but which is itself neither a party nor under subpoena to produce
documents. Conversely, a non-party who fails to comply with a subpoena is
clearly subject to the court’s contempt power pursuant to Rule 45(g). Accordingly,
by requiring plaintiffs to subpoena documents from the IDOC when an individual
                                         14
                  2:19-cv-02156-MMM-JEH # 48      Page 15 of 15




defendant does not possess those documents, the IDOC’s responsibility for
complying with that subpoena, and the consequences for failing to do so, are clear
and defined by the Federal Rules of Civil Procedure. Such a process is
contemplated by the Rules, whereas the informal procedure previously followed
by the Attorney General and the IDOC is not.
                                       III
      For the reasons stated, supra, the Plaintiff’s Motion to Compel (D. 43) is
denied.
                                                                   It is so ordered.

                          Entered: September 29, 2020

                             s/Jonathan E. Hawley
                             U.S. Magistrate Judge




                                       15
